Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 7/20/2022.
Claims 1-15 are pending in the case. 

Response to Arguments
Applicant remarks the following:

    PNG
    media_image1.png
    131
    695
    media_image1.png
    Greyscale

Examiner notes that current claims do not mention characters.
Examiner further notes that dependent claims 2-12, each recite that the assistance information is related to the search term. Examiner is unclear as to how presenting a meaning of “search” can be related to a search term.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-14 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1-14, applicant argues:
(a)	

    PNG
    media_image2.png
    140
    685
    media_image2.png
    Greyscale

Examiner notes that “different character presentation format” is not recited in the amended claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(b) 
    PNG
    media_image3.png
    241
    679
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    247
    682
    media_image4.png
    Greyscale

Examiner has relied on different sections of Guo in the current Office Action based on amendments to the claims.
Guo Figs 1A-1D, [91] teaches search interface including search box is displayed, and therefore sufficiently teaches display a search screen having a search box for inserting a search term by a searcher;
Guo Fig 3, [36, 91-97, 26, 27, 33, 102] teaches language level is determined based on user language abilities and user profile, based on user input- search term alternatives are displayed to user in language based on determined level, user may select suggested terms which may then be entered into search box (search term) for querying, search terms may be updated multiple times prior to final search being entered into the search box (Steps 307-311 are repeated) and prior to sending to search engine for running the actual query, and therefore sufficiently teaches displaying the assistance information in the search box in a presentation format corresponding to the acquired language ability information prior to the search term being inserted and displayed within the search box, and 
Guo [91-97 102, 88, 109] teaches search terms based on user selection of suggestions are entered into search box, search terms may be updated multiple times prior to final search being entered into the search box (Steps 307-311 are repeated) and prior to sending to search engine for running the actual query, and therefore sufficiently teaches receive the search term in the search box.

 (c)

    PNG
    media_image5.png
    260
    686
    media_image5.png
    Greyscale

Examiner respectfully disagrees. Guo teaches displaying suggestions for query based on terms, and entering user selected suggestions into a search box, in addition to displaying translations. 
Therefore Guo sufficiently teaches display a search screen having a search box for inserting a search term by a searcher; displaying the assistance information in the search box in a presentation format corresponding to the acquired language ability information prior to the search term being inserted and displayed within the search box, and receive the search term in the search box.


Regarding claim 15, applicant argues 

    PNG
    media_image6.png
    428
    665
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    125
    691
    media_image7.png
    Greyscale

Examiner notes that presentation format is a broad term, and different levels of complexity sufficiently reads on presentation formats. Examiner further notes that applications claims do not recite characters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Keohane (US 20170124157 A1) in view of Guo (US 20160267200 A1).

Regarding claim 1, Keohane teaches a document search assist apparatus comprising: a display device configured to display a search screen; and a processer, coupled to the input device, the processor is configured to (Keohane [7, 64, 75]), 
acquire language ability information indicating a language ability of … searcher; (Keohane [7, 62] user profile information includes language ability); and 
present assistance information for input of the search tern to the search screen according to the language ability of the searcher, which is indicated by the acquired language ability information by displaying the assistance information… (Keohane [36, 53, 63, 64] search information including query suggestions is provided based on search term(s) and user profile),
wherein the display device displays the assistance information in the search screen in a presentation format corresponding to the language ability (Keohane [36, 47] assistance information may be displayed based on user language level).

Keohane does not specifically teach display a search screen having a search box for inserting a search term by a searcher; receive the search term in the search box, and displaying the assistance information in the search box in a presentation format corresponding to the acquired language ability information prior to the search term being inserted and displayed within the search box.
However Guo teaches display a search screen having a search box for inserting a search term by a searcher (Guo Figs 1A-1D, [91] search interface including search box is displayed);
displaying the assistance information in the search box in a presentation format corresponding to the acquired language ability information prior to the search term being inserted and displayed within the search box (Guo Fig 3, [36, 91-97, 26, 27, 33, 102] language level is determined based on user language abilities and user profile, based on user input- search term alternatives are displayed to user in language based on determined level, user may select suggested terms which may then be entered into search box (search term) for querying, search terms may be updated multiple times prior to final search being entered into the search box (Steps 307-311 are repeated) and prior to sending to search engine for running the actual query); and 
receive the search term in the search box (Guo [91-97 102, 88, 109] search terms based on user selection of suggestions are entered into search box, search terms may be updated multiple times prior to final search being entered into the search box (Steps 307-311 are repeated) and prior to sending to search engine for running the actual query).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Guo of display a search screen having a search box for inserting a search term by a searcher; displaying the assistance information in the search box in a presentation format corresponding to the acquired language ability information prior to the search term being inserted and displayed within the search box; and receive the search term in the search box, into the invention suggested by Keohane; since both inventions are directed towards providing user with search assistance based on user profile, and incorporating the teaching of Guo into the invention suggested by Keohane would provide the added advantage of allowing a user to view and select search term suggestions based on user’s language ability and repeatedly modify search term(s) until completed search query is formed prior launching a web search rather than launching a search multiple times before the user query is updated, and the combination would perform with a reasonable expectation of success (Guo Figs 1A-1D and Fig. 3, [26, 27, 33, 36, 88, 91-97, 102, 109]).
Examiner further notes some dependent claims 2-12, each recite that the assistance information is related to the search term, rather than being related to the word “search”.

Regarding claim 2, Keohane and Guo teaches the invention as claimed in claim 1 above. Keohane further teaches wherein the assistance information comprises information related to the search term (Keohane [45, 46] keyword information may be available).

Regarding claim 3, Keohane and Guo teaches the invention as claimed in claim 2 above. Keohane further teaches the processor acquires work information indicating a work of the searcher, wherein the processor presents a term related to the search term according to the work of the searcher, which is indicated by the information acquired work information (Keohane [62, 65] user profile may include user work role).

Regarding claim 4, Keohane and Guo teaches the invention as claimed in claim 3 above. Keohane further teaches wherein the processor presents a term related to the work of the searcher, which is indicated by the acquired work information, among terms included in the assistance information related to the search term, in a presentation format corresponding to a language ability higher than the language ability of the searcher. which is indicated by the acquired language ability information (Keohane [64, 65] search results may be based on user work and language information).

Regarding claim 5, Keohane and Guo teaches the invention as claimed in claim 4 above. Keohane further teaches wherein the processor acquires work information on a past work in which the searcher is involved, and the processor presents a term related to the past work indicated by the acquired work information, among the terms included in the assistance information related to the search term, in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [47] user profile may include user work history).

Regarding claim 6, Keohane and Guo teaches the invention as claimed in claim 5 above. Keohane further teaches wherein the processor presents the assistance information related to the search term such that the longer a time period for which the searcher is involved the work is or the more the number of times the searcher experiences the work is, the more words are presented in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [47] user profile may include user work history).

Regarding claim 7, Keohane and Guo teaches the invention as claimed in claim 3 above. Keohane further teaches wherein the processor acquires the work information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which is indicated by the acquired work information, among the terms included in the assistance information related to the search term, in a presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 8, Keohane and Guo teaches the invention as claimed in claim 4 above. Keohane further teaches wherein the processor acquires information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which is indicated by the acquired work information, among the terms included in the assistance information related to the search term, in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 9, Keohane and Guo teaches the invention as claimed in claim 5 above. Keohane further teaches wherein the processor acquires information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which is indicated by the acquired work information, among the terms included in the assistance information related to the search term, in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by acquired language ability information (Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 10, Keohane and Guo teaches the invention as claimed in claim 6 above. Keohane further teaches wherein the processor acquires information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which is indicated by the acquired work information, among the terms included in the assistance information related to the search term, in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 11, Keohane and Guo teaches the invention as claimed in claim 1 above. Keohane further teaches wherein the processor presents the assistance information to the search screen, according to the language ability of the searcher, which is indicated by the information acquired by the language ability information acquisition unit (Keohane [53, 64, 65] search results may be displayed based on user work and language information, profile may be stored in a file).

Regarding claim 12, Keohane and Guo teaches the invention as claimed in claim 1 above. Keohane further teaches wherein the processor selects the language ability of the searcher, wherein the processor presents the assistance information to the search screen, according to the language ability of the searcher, which is selected by the processor (Keohane [21, 53, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Claim 13 is for a medium storing instruction similar in scope to the apparatus of claim 1 and is rejected under the same rationale.  Keohane further teaches non-transitory computer readable medium storing a program that causes a computer to execute a document search assistant process (Keohane [7, 62]).

Claim 14 is for a system executing instructions similar in scope to the apparatus of claim 1 and is rejected under the same rationale.  Keohane further teaches document search assist system (Keohane [7, 62]).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Keohane (US 20170124157 A1) in view of Guo (US 20160267200 A1), and further in view of Sinha (US 20150286645 A1).

Regarding claim 15, Keohane and Guo teaches the invention as claimed in claim 1 above. Keohane does not specifically teach wherein the language ability information includes information indicating a reading proficiency of the searcher in understanding a term being presented in a plurality of presentation formats of a language.

However Guo teaches wherein the language ability information includes information indicating a proficiency of the searcher in understanding a term being presented in a plurality of presentation formats of a language (Guo 26, 27, 77, 193] language ability may indicate the proficiency of user understanding different character sets for a language).

Keohane and Guo does not specifically teach wherein the language ability information includes information indicating a reading proficiency of the searcher.
However Sinha teaches wherein the proficiency indicates a reading proficiency of the searcher (Sinha [15, 45] suggestions are based on proficiency indicated by user profile, proficiency can be reading proficiency for a language).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Sinha of wherein the proficiency indicates a reading proficiency of the searcher, into the invention suggested by Keohane and Guo, so that the proficiency of the searcher in understanding a term being presented in a plurality of presentation formats of a language as taught by Keohane and Guo includes proficiency indicating a reading proficiency of the searcher; since both inventions are directed towards providing user with search assistance based on user profile, and incorporating the teaching of Sinha into the invention suggested by Keohane and Guo would provide the added advantage of allowing user to be displayed suggestions based on the reading proficiency of the user, and the combination would perform with a reasonable expectation of success (Sinha [15, 45]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178